DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over von Oepen et al. (US 2012/0046739) with evidentiary support from Campbell et al. (US 2015/0202089) and/or Applicant’s specification.
Regarding claim 1, von Oepen et al. disclose a drug eluting (¶[0136]-[0138] stent (Figures 39 and 40) capable of deployment in an eustachian tube (¶[0130]) drug eluting stent, comprising: a plurality of longitudinal spars (266) with spring-like (¶[0099], [0100], and elsewhere) elements (272) between each of the plurality of longitudinal spars, creating smooth arcs between each of the plurality of longitudinal spars (evident from Figure 40) while being capable of minimizing impediment of mucociliary flow (they would block some amount of this flow if deployed in an ET), wherein the combination of the plurality of longitudinal spars with spring-like elements are configured to enter into the ET uncompressed (a 5-10mm diameter version of the stent would be capable of this - ¶[0130], at least for some ETs; which is evidenced by Applicant’s specification at ¶[0037]). 
von Oepen et al. fail to disclose that the stent is capable of dissolving in an ET without the presence of blood.  von Oepen et al. disclose that other embodiments of the stent can be made from polylactic acid or polylactic-co-glycolic acid (¶[0099]) in order to allow the stent to dissolve once a vessel has been healed (¶[0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the stent of Figures 39 and 40 from polylactic acid or polylactic-co-glycolic acid in order to allow the stent to dissolve once a vessel has been healed.  As evidenced by Campbell et al., a stent made from polylactic acid would degrade within an ET without the presence of blood (¶[0243], [0244]).  As evidenced by Applicant’s specification, a stent made from polylactic-co-glycolic acid would be degrade within an ET without the presences of blood (¶[0033]).
Regarding claim 2, the spring-like elements are configured to hold each of the plurality of longitudinal spars in position (¶[0128]) and allow for the compression of the ET drug eluting stent (they are elastically deformable - ¶[0099], [0100], and elsewhere).  
Regarding claim 3, the spring-like elements are configured to follow a curve of a periphery of a conically shaped of the ET drug eluting stent (the stent is intended to have a cylindrical cross-section - ¶[0037], [0086]; and can be tapered longitudinally - ¶[0013], [0070], Figure 39).  
Regarding claim 4, each of the spring-like elements are configured to compress independently from one another, allowing the ET drug eluting stent to maintain contact with a luminal surface of the ET (the spring-like elements are unconnected and would therefore be capable of this given the structure of Figure 40 and given that they are elastic).  
Regarding claim 5, each of the spring-like elements are configured to compress each of the plurality of spars as the ET drug eluting stent is moved inside of the ET, wherein 17during the compression of each of the plurality of spars, the plurality of spars move closer to each other along an arc of a circumference of ET drug eluting stent without moving longitudinally in relationship to one another.  

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over von Oepen et al. (US 2012/0046739), with evidentiary support from Campbell et al. (US 2015/0202089) and/or Applicant’s specification, in view of Hamer et al. (US 2009/0043376).
Regarding claim 6, von Oepen et al. disclose a first ring (262; Figure 38) around each of the plurality of spars but fail to disclose a second ring as claimed. von Oepen et al. disclose that the stent may be made of multiple attached stents (¶[0135]).
Hamer et al. disclose a means for connecting multiple stents (¶[0002]) using a second internal ring (64) having hooks (66) along its circumference (Figure 9) which helps maintain a position of an outer stent by increasing its effective length via attachment of a second stent (¶[0002], [0033]; noting that Applicant has not disclosed what the retaining hooks attach to and they are not depicted as extending externally to the ET stent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the internal smaller second ring of Hamer et al. within the stent of von Oepen et al. in order to provide a means for attaching a second stent, this feature being directly suggested by von Oepen et al.
Regarding claim 7, with the above modification the ET stent would comprise a plurality of retrieval tines (66 of Hammer et al.) configured to assist in removal of the ET stent if pulled at some point (directly or indirectly) by a user (noting that Applicant has also disclose that a stent ring is also a means for grasping and retrieving the ET stent - ¶[0037]).

Response to Arguments
Applicant's arguments filed May 16th 2022 have been fully considered but they are either moot in view of the modified grounds of rejection above or are not persuasive.  Applicant has argued that if the stent of von Oepen et al. were made to be degradable, it would not be able to prevent narrowing or blockage within a vein.  von Oepen et al. disclose that a stent made from the above materials can be engineered to degrade after a vein has healed (¶[0099]). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771